Citation Nr: 0838129	
Decision Date: 11/05/08    Archive Date: 11/18/08	

DOCKET NO.  06-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, 
claimed as the residual of exposure to asbestos and/or Agent 
Orange. 

2.  Entitlement to service connection for carcinoma of the 
tongue, claimed as the residual of exposure to asbestos 
and/or Agent Orange. 

3.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, claimed as the residual of 
exposure to Agent Orange. 

4.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to July 
1974, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, as well as a December 2005 decision by the VARO 
in Cleveland, Ohio. 

In a rating decision of August 2006, the RO granted service 
connection for the residuals of the surgical release of 
hammertoes of the right foot.  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for carcinoma of the 
tongue is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Pulmonary fibrosis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to asbestos 
and/or Agent Orange.

2.  Peripheral vascular disease of the lower extremities is 
not shown to have been present in service, or at any time 
thereafter.

3.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Peripheral vascular disease of the lower extremities was 
not incurred in or aggravated by active military service.  
§§ 1101, 1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
pulmonary fibrosis, as well as for peripheral vascular 
disease of the lower extremities and chronic tinnitus.  In 
pertinent part, it is contended that the veteran's pulmonary 
fibrosis is in some way the result of his exposure to 
asbestos and/or Agent Orange during his period of active 
military service.  The veteran further contends that his 
current peripheral vascular disease of the lower extremities 
is in some way the result of exposure to Agent Orange in the 
Republic of Vietnam.  Finally, it is contended that the 
veteran's tinnitus is the result of acoustic trauma sustained 
during his period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service; chloracne or other acneiform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2008).  

These diseases shall become manifest to a degree of 10 
percent or more any time after service, except that 
chloracne, other acneiform disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  For the purposes of this section, the 
term "herbicide agent" means a chemical or an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).

Regarding the issue of service connection for pulmonary 
fibrosis on the basis of exposure to asbestos, the Board 
notes that the VA has established certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1, MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancer of the gastrointestinal tract.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or postservice 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims also indicated that, while the veteran, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

In the present case, service treatment records fail to 
demonstrate the presence of pulmonary fibrosis.  While in 
November 1967, during the veteran's period of active military 
service, there was noted radiographic evidence of a calcified 
primary complex in the area of the upper lobe of the 
veteran's left lung, that finding was obtained in conjunction 
with an investigation of the veteran's previous contact with 
a known tuberculosis patient, and was in no way associated 
with suspicions of pulmonary fibrosis.  Moreover, at the time 
of that investigation, the veteran was described as 
asymptomatic, with a normal physical examination.  
Significantly, while at the time of a subsequent abdominal 
series in August 1972, there was once again noted the 
presence of several small calcified type granulomata in the 
veteran's lung fields, the veteran's pulmonary vasculature 
was entirely within normal limits, with no evidence of any 
active lung disease.  Moreover, as of the time of a service 
separation examination in May 1974, the veteran's lungs and 
chest were entirely within normal limits, and no pertinent 
diagnosis was noted.

In point of fact, the earliest clinical indication of the 
potential presence of pulmonary fibrosis is revealed by 
private medical records dated in March 2003, almost 30 years 
following the veteran's discharge from service, at which time 
there was noted the presence of "possible" idiopathic 
pulmonary fibrosis, a diagnosis subsequently confirmed the 
following month.

The veteran argues that his current idiopathic pulmonary 
fibrosis is in some way the result of exposure to asbestos 
and/or Agent Orange during his period of active military 
service.  However, while based on the evidence of record, the 
veteran may well have been exposed to asbestos during his 
lengthy period of Navy service, there currently exists no 
persuasive evidence that his idiopathic pulmonary fibrosis is 
any way the result of that exposure.  Significantly, 
following a private medical examination in April 2003, the 
veteran's private physician indicated that a single probable 
asbestos body noted during the course of evaluation was most 
likely noncontributory to the veteran's pulmonary fibrosis.  
Rather, following a discussion with the veteran and a review 
of pertinent histology in conjunction with the veteran's 
overall clinical picture, it was felt that the diagnosis most 
compatible with the veteran's presenting symptomatology was 
idiopathic (i.e., of unknown etiology) pulmonary fibrosis.  
Moreover, following a comprehensive VA examination in 
February 2006, it was the opinion of the examiner that the 
veteran's pulmonary fibrosis was "less likely than not" due 
to service-related asbestos exposure.  This opinion was based 
on several factors, among them the fact that the veteran's 
mother had died of pulmonary fibrosis (a possible familial 
syndrome known to exist in the literature), and the veteran's 
greater than 30-pack-year smoking history, as documented in 
pertinent records.  Significantly, the etiology of prior lung 
pathology had been equivocal insofar as that pathology was 
compatible with idiopathic and asbestos-related disease, 
though there was no evidence of asbestos in any of the 
samples obtained.  Moreover, a "B-reading" of the veteran's 
chest X-rays had shown no evidence of asbestosis. 

As noted above, the veteran has argued that his current 
pulmonary fibrosis may in some way be related to Agent Orange 
exposure in the Republic of Vietnam.  However, there 
currently exists no evidence whatsoever that the veteran's 
pulmonary fibrosis is in any way related to such exposure.  
Nor is pulmonary fibrosis among the various pathologies for 
which service connection might be granted on a presumptive 
basis based on exposure to Agent Orange in the Republic of 
Vietnam.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current pulmonary 
fibrosis, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service, including exposure to 
asbestos and/or Agent Orange.  Accordingly, service 
connection for that pathology must be denied.

Turning to the issue of service connection for peripheral 
vascular disease of the lower extremities, the Board notes 
that, in March 1974, while in service, the veteran received 
treatment for what was initially felt to be deep vein 
thrombosis and/or thrombophlebitis of the right calf.  
However following hospitalization and a rather extensive 
evaluation, it was ultimately determined that the veteran 
was, in fact, suffering from right calf pain which was most 
probably muscular in origin, and unrelated to any disorder of 
the circulatory system.  Significantly, as of the time of a 
service separation examination in May 1974, the veteran's 
lower extremities were entirely within normal limits, and no 
pertinent diagnosis was noted.  Moreover, at the time of a 
period of private hospitalization for an unrelated medical 
problem in August 1979, there was no evidence of any edema of 
the veteran's lower extremities, and peripheral pulses were 
within normal limits.

The Board observes that, following a VA medical examination 
in February 2006, it was the opinion of the examiner that the 
veteran exhibited "no pathology" sufficient to render a 
diagnosis of peripheral vascular disease.  Further noted was 
that, despite somewhat diminished peripheral pulses, 
bilateral ABI's were within normal limits, with no venous 
stasis changes sufficient to support a diagnosis of 
significant venous disease.  Rather, the veteran's diminished 
pulses and lack of hair growth on the lower extremities were 
felt to be most likely "age-related."

Finally, as regards the issue of service connection for 
chronic tinnitus, the Board notes that service treatment 
records are negative for history, complaints, or abnormal 
findings indicative of the presence of any such disability.  
As of the time of a service separation examination in May 
1974, the veteran's ears and hearing were essentially within 
normal limits, and no pertinent diagnosis was noted.  The 
earliest clinical indication of the presence of chronic 
tinnitus is revealed by a private medical record dated in 
April 2003, almost 30 years following the veteran's discharge 
from service, at which time there was noted a past medical 
history of tinnitus.  Significantly, following a VA 
audiometric examination in August 2005, it was the opinion of 
the examiner that the veteran's tinnitus could not be related 
to his inservice noise exposure without relying "on 
speculation."  Moreover, following a subsequent VA 
audiometric examination in March 2006, it was the feeling of 
the examiner that the veteran's tinnitus was "less likely 
than not" caused by his military service.  Rather, it was 
"more likely" due to other causes, such as aging or illness.

Based on the aforementioned, the Board is compelled to 
conclude that the veteran's pulmonary fibrosis, peripheral 
vascular disease of the lower extremities, and chronic 
tinnitus did not, in fact, have their origin during his 
period of active military service.  Nor is there persuasive 
evidence that the veteran's pulmonary fibrosis or peripheral 
vascular disease of the lower extremities are in any way the 
result of exposure to asbestos and/or Agent Orange during the 
veteran's period of active military service.  Under the 
circumstances, the veteran's claims for service connection 
for pulmonary fibrosis, peripheral vascular disease, and 
chronic tinnitus must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in July 2004 and August 
2005, as well as in March 2006 and November 2007.  In those 
letters, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for pulmonary fibrosis, claimed as the 
residual of exposure to asbestos and/or Agent Orange, is 
denied.

Service connection for peripheral vascular disease of the 
lower extremities, claimed as the residual of exposure to 
Agent Orange, is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for carcinoma of the tongue, claimed as a 
residual of exposure to asbestos and/or Agent Orange.  
However, a review of the record raises some question as to 
the exact nature and etiology of the veteran's carcinoma of 
the tongue.

In that regard, in correspondence of mid-August 2005, the 
veteran's private physician wrote that it was "certainly 
within reason" that the veteran's exposure to Agent Orange 
might have had a "causative effect" on his tongue cancer.  
While following a VA medical examination in February 2006, 
the examiner was of the opinion that there was "no 
relationship" between the veteran's tongue cancer and his 
(inservice) exposure to asbestos, no opinion was offered as 
to the relationship, if any, between the veteran's tongue 
cancer and his conceded exposure to Agent Orange.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's claim for service connection 
for carcinoma of the tongue. 

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist in order to more accurately 
determine the exact nature and etiology 
of his past carcinoma of the tongue.  By 
written correspondence, the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims file.

As regards the requested examination, all 
pertinent sympotmatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran's past 
carcinoma of the tongue as likely as not 
had its origin as the result of exposure 
to Agent Orange in the Republic of 
Vietnam.  All such information and 
opinions, when obtained, should be made 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Then review the veteran's claim for 
service connection for carcinoma of the 
tongue, claimed as the residual of 
exposure to asbestos and/or Agent Orange.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in May 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


